Decision by the Office of Temporary and Disability Assistance, dated June 12, 2007, which, after a fair hearing, upheld the determination of respondent New York City Department of Social Services (DSS) to discontinue public assistance benefits for petitioner’s failure to appear at a mandatory appointment for evaluation of work activity, unanimously confirmed, the petition denied, and this CPLR article 78 proceeding (transferred to this Court by order of Supreme Court, New York County [Jane S. Solomon, J.], entered October 1, 2007), dismissed, without costs.
There was substantial evidence to support the determination that petitioner’s failure to comply with the employment requirement for public assistance by missing a mandatory work activity evaluation appointment was willful and without good cause (see Matter of Tessler v Hammons, 251 AD2d 63 [1998]). The record reveals that petitioner received notice of her appointment (see Matter of Bonilla v New York State Dept. of Social Servs., 219 AD2d 526 [1995], lv denied 87 NY2d 807 [1996]), but failed to appear due to a conflict with an internship she had started two weeks earlier. That job, which demanded only 12 hours of her work per week, had been secured on her own, without approval by DSS. She never notified DSS of any conflict with her appointment, even though the notice of her meeting offered her that opportunity.
We have considered petitioner’s remaining contentions and find them unavailing. Concur—Mazzarelli, J.P., Saxe, Friedman, Acosta and DeGrasse, JJ.